OF   TEXAS




Honorable T. M. Trimble
First Assistant,
State Superintendent of
Public Instruction
Austin, Texas
Dear Mr. Trfmble:           Oplnlon NO. o-6265
                            Re: Whether or not a member of the
                            House of Representatives may serve
                            at the same time as a member of the
                            Board of Trustees of an independent
                            school district.
                     the following for an opinion from this ae-
        You p-ropoun'a
partment:
        "At the request of Mr* W. B. Wllkerson, Super-
    interdent of the Bryan Independent School Dlstrlct,
    I am submitting the following question for your con-
    sideratlon ana opinion:
             "'Can a member of the House of Repre-
        sentatives continue to serve as a member
        of the board of trustees of an independent
    i   school district?'"
        Our reply is that a member of the House of Representatives
Is not forbidden to serve at the same time as a member of the
Board of trustees of an independent school atstrict, but he may
not draw from the State treasury any pay or compensation for his
services as a member of the Legislature while holding at the
same time the position of trustee of such independent school dis-
trict.
        We have several times held that the position of trustee
of a school district 1s not an "offlce of emolument", under Sec-
tion 40 of Article XVI of the Constitution which forbids the
holding at the same time of two clvL1 offices of emolument in
this State.
        Section 33 of the same Article, however, contains the pro-
vision that, "The accounting officers of this State shall neither
draw nor pay a warrant upon the treasury in favor of any person,
Honorable T. M. Trimble - page 2          O-6265



for salary or compensation as agent, officer or appointee, who
holds at the same time any other office or posltion of honor,
trust or profit, under this State * * * *."
        The office of trustee of a school district is undoubtedly
a "posltion of 'honor' and 'trust", from which It follows, as
above stated, that while holding such positlon of honor and trust
the holder could not receive pay from the treasury as a member
of the House.
                               Very truly yours
                            ATTORRRY GENERAL OF TEXAS


                               By s/Ocie Speer
                                    Ocie Speer
                                    Assistant
OS-MR-WC

APPROVED NOV 15, 1944
s/Grover Sellers
ATTORNEY GIL     OF TEXAS
Approved Opinion Committee by s/RUB Chairman